Exhibit 10.4(c)

AMENDMENT NO. 2 TO

TRANSITION AND SUCCESSION AGREEMENT

THIS AMENDMENT TO THE TRANSITION AND SUCCESSION AGREEMENT (this “Amendment”) by
and between Mylan Inc. (the “Company”) and Harry A. Korman (the “Executive”), is
made as of December 15, 2008.

WHEREAS, the Company and the Executive are parties to that certain Transition
and Succession Agreement (as amended to date, the “Agreement”); and

WHEREAS, the Company and Executive wish to amend the Agreement as set forth
below to comply with Section 409A of the Internal Revenue Code;

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1. The following sentence is hereby added to the end of Section 5(a) of the
Agreement:

Notwithstanding the above, to the extent the Executive is terminated (i) prior
to the date on which a Change of Control occurs or (ii) following a Change of
Control but prior to a change in ownership or control of the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), amounts payable to the Executive hereunder, to the extent not in excess
of the amount that the Executive would have received under any other
pre-Change-of-Control severance plan or arrangement with the Company had such
plan or arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to the
Executive in accordance with the provisions of this Section 5(a).

 

2. The following shall be added as a new Section 5(c):

Conditions to Payment and Acceleration; Section 409A of the Code. The intent of
the parties is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, the Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payments shall be due to the Executive under Section 5 of this
Agreement until the Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in Section 5 that are due within the
“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation



--------------------------------------------------------------------------------

and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Executive’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Executive’s termination of employment
(or death, if earlier). To the extent required to avoid an accelerated or
additional tax under Section 409A of the Code, amounts reimbursable to the
Executive under this Agreement shall be paid to the Executive on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits provided
to the Executive) during any one year may not affect amounts reimbursable or
provided in any subsequent year; provided, however, that with respect to any
reimbursements for any taxes which the Executive would become entitled to under
the terms of the Agreement, the payment of such reimbursements shall be made by
the Company no later than the end of the calendar year following the calendar
year in which the Executive remits the related taxes.

 

3. The last sentence of Section 7 is hereby amended by deleting the words “of
the Internal Revenue Code of 1986, as amended (the “Code”)” and replacing them
with “of the Code.”

 

4. This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

5. Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 

MYLAN INC. /s/ Heather Bresch By: Heather Bresch Title: Chief Operating Officer

 

/s/ Harry A. Korman Harry A. Korman

 

2